723 N.W.2d 904 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Patrick James McLEMORE, Defendant-Appellant.
Docket No. 131490. COA No. 265881.
Supreme Court of Michigan.
November 30, 2006.
On order of the Court, the application for leave to appeal the May 4, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has *905 failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand is DENIED.
MARILYN J. KELLY, J., would grant leave to appeal.